STONE, J.—
The present record comes before us in a very imperfect state. There is neither summons, complaint or plea. Still, the judgment entry recites that the parties came by attorneys, that issues were joined which were submitted to a jury, that the jury returned a verdict, upon which the judgment of the court was pronounced. On this recital we are bound to presume that both parties were in court by proper service, or voluntary appearance, that a complaint containing a substantial cause of action was filed, and that issues were formed thereon. The record affirms all this, and the record imports absolute verity.—See Deslonde v. Darrington, 29 Ala. 92; 1 Brick. Dig. 782, §§ 133, 127.
The supersedeas bond also recites that such judgment was rendered.
The judgment entry recites that plaintiff had leave to amend his complaint; but we can not learn that such amendment was made, or if made, in what it consisted. The judgment rendered is in favor of H. J. and- B. F. Cliatt; *409.and the supersedeas bond is payable to them, and recites a judgment rendered in their favor.
Judgment of the Circuit Court affirmed.